Gilbert, J.
Where one is tried in a recorder’s court for violation of a municipal ordinance, and sues out a writ of certiorari to the superior court, attacking the validity of the ordinance, and where the judge of the superior court refuses to sanction the writ of certiorari, such judgment is the equivalent of an affirmance of the judgment rendered in the recorder’s court, and adjudicates the question of the validity of the ordinance as against the attack, and is conclusive until reversed or set aside. In the present cases the judgments of dismissal were affirmed by the Court of Appeals. Andeppa v. Savannah, 48 Ga. App. 160 (172 S. E. 90). In these circumstances the writ of habeas corpus is not available to attack *234tlie validity of the same ordinance on the same grounds. Forbes v. Savannah, 160 Ga. 701 (128 S. E. 806).
Nos. 10146, 10147, 10148.
July 10, 1934.
Rehearing denied August 8, 1934.
Aaron Kravitch, for plaintiff.
Shelby Myriclc and J. G. Hester, for defendant.

Judgments affirmed.


All the Justices concur.